EXECUTION VERSION THIS FOURTH AMENDMENT AGREEMENT is effective from and dated as of the 4th day of November,2008. B E T W E E N: CANWEST MEDIA INC. a corporation amalgamated under the laws of Manitoba as Borrower - and - THE GUARANTORS FROM TIME TO TIME PARTY TO THE CREDIT AGREEMENT as Guarantors - and - THE LENDERS FROM TIME TO TIME PARTY TO THE CREDIT AGREEMENT as Lenders - and - THE BANK OF NOVA SCOTIA a bank to which the Bank Act (Canada) applies, in its capacity as administrative agent hereunder as Administrative Agent RECITALS: A. The Borrower, certain of the Guarantors, the Agent and the Lenders are parties to a Credit Agreement dated as of October13, 2005, as amended by a First Amendment Agreement (the "First Amendment Agreement") dated as of February15, 2006, a Second Amendment Agreement (the "Second Amendment Agreement") dated as of April30,2007 and a Third Amendment Agreement (the "Third Amendment Agreement") dated as of July 31, 2007 (as so amended, the "Existing Credit Agreement"). B. The Borrower and the Lenders have agreed to certain amendments to the terms and conditions in the Existing Credit Agreement and the parties are entering into this Fourth Amendment Agreement to give effect thereto and to the other matters set forth herein. NOW THEREFORE in consideration of the premises and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound hereby, the parties agree as follows: Fourth Amendment Agreement 1 Section 1 - Amendment to Definitions (a)Section 1.1.21 of the Existing Credit Agreement is deleted and replaced with the following provision: 1.1.21 "Borrower" means Canwest Media Inc. (formerly known as CanWest MediaWorks Inc.), a corporation amalgamated under The Corporations Act (Manitoba), its successors and permitted assigns. (b)Section 1.1.29 of the Existing Credit Agreement is deleted and replaced with the following provision: 1.1.29 "CanWest GP" means Canwest (Canada) Inc. (formerly known as CanWest MediaWorks (Canada) Inc.) (c)Section 1.1.30 of the Existing Credit Agreement is deleted and replaced with the following provision: 1.1.30 "CanWest LP" means Canwest Limited Partnership (formerly known as CanWest MediaWorks Limited Partnership). (d)Section 1.1.31 of the Existing Credit Agreement is deleted and replaced with the following provision: 1.1.31 "CanWest Fund Entities" means, collectively, CanWest LP, CanWest GP, Canwest Publishing Inc. (formerly known as CanWest MediaWorks Publications Inc.), Canwest Books Inc. (formerly known as CanWest Books Inc.), and any other present or future Subsidiary of any of the foregoing, and their successors and assigns, and "CanWest Fund Entity" means any one of them. (e)Section 1.1.82 of the Existing Credit Agreement is deleted and replaced with the following provision: 1.1.82 "Global Group Entities" means the Obligors and the Excluded Global Group Entities, and "Global Group Entity" means any one of them but does not include any CanWest Fund Entity. (f)Section 1.1.111 of the Existing Credit Agreement is deleted and replaced with the following provision: 1.1.111 "Market Value of Public Equity" means the aggregate of the Current Market Price of publicly traded voting Capital Stock of Ten Network Holdings Limited owned by a Global Group Entity and pledged in favour of the Collateral Agent pursuant to the Security in compliance with all applicable foreign ownership restrictions. Fourth Amendment Agreement 2 (g) Section 1.1.117 of the Existing Credit Agreement is deleted and replaced with the following provision: 1.1.117 "Net Cash Proceeds" means: (a) in connection with any sale, transfer or other disposition of Property to a Person that is not an Obligor, the proceeds thereof in the form of cash and readily marketable cash equivalents of such sale, transfer or disposition net of (i)reasonable legal fees, accountant's fees and investment banking fees, (ii) amounts required to be applied to the repayment of Debt secured by a Permitted Encumbrance ranking in priority to the Security on the Property which is the subject of the sale, transfer or other disposition, (iii)reasonable arms length real estate agents' fees, brokers' fees, and similar fees and customary expenses actually incurred in connection with the sale, transfer or other disposition, (iv) the amount of any reasonable reserve required to be established in accordance with GAAP against any liabilities (other than Taxes deducted pursuant to clause (v) below) (x) associated with the Property which is the subject of the sale, transfer or other disposition, and (y)retained by the Borrower, provided that the amount of any subsequent reduction of such reserve (other than in connection with a payment in respect of any liability) shall be deemed to be Net Cash Proceeds of the sale, transfer or other disposition, received on the date of such reduction, and (v) Taxes paid or reasonably estimated to be payable as a result thereof (For the avoidance of doubt, in the case of asset swaps with Arm's Length Persons, the Net Cash Proceeds shall include only the portion of proceeds received in the form of cash and readily marketable cash equivalents); and (b) in connection with any issuance of Debt to a Person that is not an Obligor, the cash proceeds received from such issuance, net of reasonable legal fees, investment banking fees, accountants' fees, underwriting discounts and commissions and other customary fees and expenses actually incurred in connection therewith. (h)Section 1.1.136 of the Existing Credit Agreement is deleted and replaced with the following provision: 1.1.136 "Permitted Distribution" means a Distribution made by a Global Group Entity which is received by another Global Group Entity, including a Distribution made by the Borrower which is received by CanWest, provided however that a Distribution shall be a 3 Permitted Distribution only if no Default shall have occurred and be continuing or would occur as a result of the Distribution. (i)The preamble of Section 1.1.138 (definition of "Permitted Investment") of the Existing Credit Agreement is deleted and replaced with the following provision: 1.1.138 "Permitted Investment" means (x)an Investment made by an Obligor in another Obligor, (y)an Investment made by an Obligor in any non wholly-owned Subsidiary to satisfy obligations under existing contracts or to comply with regulatory requirements under Applicable Law, up to a maximum amount not to exceed Cdn.$3,000,000 in the aggregate over the term of the Credit, and (z)an Investment in the Communications Business between October13,2005 and October31, 2008, in each case, at a time when no Default has occurred and is continuing or would result from any such Investment and, in the case of an Investment referred to in clause (z) of this Section 1.1.138: (j)Section 1.1.140(f) (definition of "Permitted Pari Passu Debt") of the Existing Credit Agreement is deleted and replaced with the following provision: 1.1.140(f) the proceeds of such Debt are used to repay the Credit. (k)Section 1.1.141(f) (definition of "Permitted Subordinated Debt") of the Existing Credit Agreement is deleted and replaced with the following provision: 1.1.141(f) the Net Cash Proceeds of such Debt are used to repay the Credit or refinance the Senior Subordinated Notes. Section 2 –Amendment to the Credit (a)Section 2.1(1) of the Existing Credit Agreement is deleted and replaced with the following provision: 2.1(1) Upon and subject to the terms and conditions of this Agreement, the Lenders severally agree to provide to the Borrower a credit facility (the "Credit") for the use of the Borrower in the amount of up to Cdn. $300,000,000 or the Equivalent Amount in US Dollars (provided that each Lender's obligation hereunder shall be limited to its respective Applicable Percentage of the Credit). (b)Section 2.3 of the Existing Credit Agreement is deleted and replaced with the following provision: 2.3 Use of the Credit The Credit shall be used (i) for general corporate purposes, including Permitted
